            Case 4:19-cv-01668-YGR Document 75-4 Filed 01/14/21 Page 1 of 4




 1   John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
 2   407 Bryant Circle, Suite F,
     Ojai, CA 93023
 3   Tel: (805) 272-4001
     Fax: (805) 719-6858
 4   Email: team3@czrlaw.com

 5   Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
 6   Bellevue, WA 98007
     (425) 747-4500
 7   Email: deb@debbiancolaw.com

 8   Carol L. Hepburn, Pro Hac Vice
     200 First Avenue West, #550
 9   Seattle, WA 98119
     Tel: 206) 957-7272
10   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
11
     Elaine T. Lenahan, Pro Hac Vice
12   2655 Villa Creek, Suite 204
     Dallas, Texas 75234
13   Phone: 214-584-6664
14   Email: elaine@lenahanlaw.com

15   Attorneys for Plaintiffs.

16                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
17
     “LILY,” “SARAH,” JANE DOE as court           NO. 3:19-CV-00745-DMS-AGS
18   appointed conservator for “SKYLAR” and
     “SAVANNAH” minors, JOHN DOE as court        DECLARATION OF WILLIAM L.E.
19   appointed conservator for “SALLY” and       DUSSAULT, AS GUARDIAN AD LITEM
20   “SIERRA” minors, WILLIAM L.E.               FOR “VIOLET,” A MINOR, IN SUPPORT
     DUSSAULT as Guardian ad Litem for           OF JOINT MOTION SEAL PORTIONS OF
21   “VIOLET,” minor, JANE ROE as next friend    MOTION TO APPROVE MINOR
     for “PIA,” “MYA,” and “AVA” minors, JANE    SETTLEMENTS
22   JONES as next friend for “FIONA” minor,
     JANE SMITH as next friend for “TORI”        Date:
23   minor, “MAUREEN,” “AMY,” “ERIN,”            Time:
     “CASSEAOPEIA,” “ERIKA,” “JENNY,”                                   Yvonne Gonzalez Rogers
                                                 Before the Honorable ________________
24
     “CHELSEA,” MARY DOE as next friend for      United States District Court Judge
25

                                                               CAROL L. HEPBURN, P.S.
       DECLARATION OF WILLIAM L.E. DUSSAULT                       ATTORNEYS AT LAW
       AS GAL FOR “VIOLET,” A MINOR IN SUPPORT              200 FIRST AVENUE W, SUITE 500
       OF JOINT MOTION TO SEAL PORTIONS OF                        SEATTLE, WA 98119
       MOTION APPROVE MINOR SETTLEMENTS - 1            TEL: (206) 957-7272 / FAX: (206) 957-7273
              Case 4:19-cv-01668-YGR Document 75-4 Filed 01/14/21 Page 2 of 4




 1   “ANGELA” minor, and “ANDY”

 2                                  Plaintiffs,
 3   v.
 4   KENNETH BRESLIN,
 5

 6                                  Defendant.

 7
              I, William L.E. Dussault, hereby declare as follows:
 8
              1.      I am an attorney with the law firm of Aiken St. Louis & Siljeg, P.S. and make
 9
     this declaration based on my personal knowledge and belief and am competent to testify to the
10

11   facts set forth herein.

12            2.      I have been licensed to practice law continuously since 1972. A copy of my

13   Curriculum Vitae is attached hereto as Exhibit 1. I am currently licensed and in good standing
14   in the states of Washington and Colorado. I have never been disciplined by any Bar
15
     Association and there are no matters currently pending with any Bar Association concerning
16
     me.
17
              3.      A primary focus of my practice is serving as Litigation Guardian ad Litem or
18

19   Settlement Guardian Ad Litem in matters involving serious personal injury to minors or other

20   incompetent individuals.

21            4.      I was appointed as a Guardian Ad Litem for Violet by the trial court in her home
22
     county pursuant to our Court Rule on special proceedings on December 21, 2015. An
23
     exemplified copy of this order is attached to my declaration in support of the parties Joint
24
     Motion to Approve Minor Settlements. I was also appointed by this court on July 5, 2019 to
25

                                                                        CAROL L. HEPBURN, P.S.
          DECLARATION OF WILLIAM L.E. DUSSAULT                             ATTORNEYS AT LAW
          AS GAL FOR “VIOLET,” A MINOR IN SUPPORT                    200 FIRST AVENUE W, SUITE 500
          OF JOINT MOTION TO SEAL PORTIONS OF                              SEATTLE, WA 98119
          MOTION APPROVE MINOR SETTLEMENTS - 2                  TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-01668-YGR Document 75-4 Filed 01/14/21 Page 3 of 4




 1   serve as Violet’s Guardian ad Litem herein to oversee the civil and restitution claims brought

 2   and resolved on her behalf due to her status as a minor who is an ongoing victim of child
 3
     pornography crimes. ECF 24. I have reviewed the Parties’ Joint Motion to Partially Seal the
 4
     Joint Motion for Approval of Minor Settlement and also the Joint Motion for Approval of
 5
     Minor Settlement and make this declaration in support of the Joint Motion to Partially Seal the
 6
     Joint Motion for Approval of Minor Settlement.
 7

 8          5.      Over the intervening time I have come to understand that she continues to be

 9   named as a victim in multiple prosecutions of such crimes. As a part of my responsibilities I
10   have conferred with both Violet’s counsel, Carol Hepburn, and with her mother who is her
11
     legal custodian. My understanding is that Violet is in a tenuous emotional state.
12
            6.      I believe that developmentally it would likely be devastating to her should she
13
     have awareness of the extent of the ongoing circulation of the images of her abuse or should
14

15   there be any attempts to contact her by offenders. Both Violet’s mother and her step-father are

16   actively working to protect her from such occurrences and to foster as normal a life for her as

17   possible. Each her mother and step-father request that their daughter’s name and their names
18   be redacted from the public record so as to protect her as much as possible. They ask also that
19
     the amount of her settlement be redacted in order to protect her from those who would seek to
20
     take advantage of her should her identity ever be revealed.
21
             7.     It is my opinion as well, and my request of the court, that the Joint Motion to
22

23   Partially Seal be granted as I believe it to be in the best interests of Violet as set forth above. I

24   am aware of no harm to the public interest in keeping her identity, residence location, and the

25

                                                                         CAROL L. HEPBURN, P.S.
       DECLARATION OF WILLIAM L.E. DUSSAULT                                 ATTORNEYS AT LAW
       AS GAL FOR “VIOLET,” A MINOR IN SUPPORT                        200 FIRST AVENUE W, SUITE 500
       OF JOINT MOTION TO SEAL PORTIONS OF                                  SEATTLE, WA 98119
       MOTION APPROVE MINOR SETTLEMENTS - 3                      TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-01668-YGR Document 75-4 Filed 01/14/21 Page 4 of 4




 1   amount of the settlement confidential. I have no objection to the redaction of financial

 2   information concerning the Defendant.
 3
            I hereby declare under penalty of perjury under the laws of the United States of
 4
     America that the foregoing is true and correct to the best of my knowledge.
 5

 6
            DATED this ___         Nov.
                       4th day of _______, 2020.
 7

 8

 9
                                                 ________________________________________
10                                               William L.E. Dussault, Guardian Ad Litem for
                                                 “Violet,” a minor
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                      CAROL L. HEPBURN, P.S.
       DECLARATION OF WILLIAM L.E. DUSSAULT                              ATTORNEYS AT LAW
       AS GAL FOR “VIOLET,” A MINOR IN SUPPORT                     200 FIRST AVENUE W, SUITE 500
       OF JOINT MOTION TO SEAL PORTIONS OF                               SEATTLE, WA 98119
       MOTION APPROVE MINOR SETTLEMENTS - 4                   TEL: (206) 957-7272 / FAX: (206) 957-7273
